Citation Nr: 1701495	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-26 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from April 1987 to September 1990 and from October 1991 to September 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was subsequently transferred to the Detroit, Michigan RO, which currently has jurisdiction of the case (although this may change given the Veteran's recent relocation, as described below).  

In August 2016, the Board remanded the case to the RO to schedule the Veteran for a videoconference hearing.  In the remand, the Board noted that despite the RO's characterization of the issue on appeal (as reflected in an April 2013 supplemental statement of the case) as one of service connection for irritable bowel syndrome, internal hemorrhoids, and diverticulosis, the Veteran had expressly stated in his June 2012 substantive appeal that he was only appealing the issue pertaining to irritable bowel syndrome.  Thus, this case involves only a single-issue appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As earlier recognized by the Board in it August 2016 remand, the Veteran desired a videoconference hearing before a Veterans Law Judge, as indicated on his June 2012 substantive appeal form.  He was notified by VA letter in January 2016, at his correct address of record, of a hearing scheduled at the Detroit RO in February 2016.  He did not appear for the hearing, but in an April 2016 statement, the Veteran explained that he had been out of the country for several months spanning the time that the hearing notice letter was sent through the scheduled hearing date.  In other words, he learned belatedly of his missed hearing, and he desired to have his hearing rescheduled.  The August 2016 Board remand directed that the RO schedule him for a videoconference hearing at the RO.  
In letters received in September 2016, the Veteran (and his representative) notified VA that he had recently relocated to Guam but that he still desired a videoconference hearing.  In November 2016 letters, VA notified the Veteran (both at his old address in Michigan and at his new address in Guam) of a videoconference hearing scheduled at the Detroit RO in January 2017.  Subsequently, on a November 2016 Report of General Information form, a VA employee wrote that the Veteran was interviewed at the Guam Benefits Office that day in reference to a VA letter notifying him of a newly scheduled hearing date.  The report further noted that the Veteran had made Guam his permanent residence and that he was requesting to have his videoconference hearing held at the Guam Benefits Office.  In follow up letters received in December 2016 by the Board and by the Detroit RO, the Veteran reiterated his desire to have his hearing in Guam, as there was a VA office on the island and as Guam was now his official domicile.  He was not rescheduled for a hearing; rather, the RO returned his case to the Board in late December 2016.  

In light of due process procedures and in acknowledgment of the Veteran's continued request for a Board hearing, the Board must remand this case to the RO to arrange for a hearing.  It is the Detroit RO's determination as to whether the case should be transferred to another RO in closer proximity to the Veteran.  

Accordingly, the case is REMANDED for the following action:

The AOJ (i.e., the appropriate VA office to maintain jurisdiction of this case, given the Veteran's current, permanent residence on Guam) should arrange for the Veteran to be scheduled for a videoconference hearing, if feasible, with him appearing at the Guam Benefits Office (as he requests in a November 2016 Report of General Information), or alternatively at the nearest VA facility that is able to accommodate such request.  In so doing, the AOJ must ensure that the Veteran has been apprised of the scheduled hearing and offered an opportunity to be present.  [If no reasonable accommodation for hearing is satisfies the Veteran, the AOJ's attempts to arrange for the videoconference hearing should be described in detail in a memorandum for the record.] Thereafter, the AOJ should process the claim in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

